DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell-Clarke et al. (US 2013/0216740).

Regarding claim 1 Russell-Clarke discloses:
A device, comprising: 
a first portion and a second portion (e.g. upper and lower portions of 230 shown FIG.3B): and, 
a relieved flexible hinge (e.g. 204 FIG.3B) rotatably securing the first and second portions (shown e.g. FIG.3B) through a range of orientations from a closed orientation (shown FIG.2B) where the first and second portions are positioned against one another (e.g. "closed " as described/would have been understood paragraph [0057]) to an open orientation (shown e.g. FIG.3B) where the first and second portions are angled away from one another, the relieved flexible hinge comprising a flexible hinge material (e.g. flexible materials described paragraph [0036]) that includes a hinge area interposed between wing areas (shown e.g. FIG.3B), the 

Regarding claim 2 Russell-Clarke discloses:
the vias define multiple hinge axes (e.g. "multiple axes" paragraph [0037]) .

Regarding claim 3 Russell-Clarke discloses:
the multiple hinge axes are parallel to one another (e.g. along parallel cut sections FIG.3B).

Regarding claim 4 Russell-Clarke discloses:
the multiple hinge axes define an origami shape (e.g. rows of non-aligned slits fold out to form diamonds described paragraph [0069]).

Regarding claim 5 Russell-Clarke discloses:
both the hinge area and the wing areas are coated with the resin (e.g. material of 230 continues into 204 described paragraph [0037]).

Regarding claim 6 Russell-Clarke discloses:


Regarding claim 7 Russell-Clarke discloses:
the wing areas secure the flexible hinge material to the first and second portions (as shown e.g. FIG.3B).

Regarding claim 8 Russell-Clarke discloses:
A device, comprising: 
a first portion and a second portion (e.g. upper and lower portions of 230 shown FIG.3B); and, 
a relieved flexible hinge (e.g. 204 FIG.3B) rotatably securing the first and second portions (shown e.g. FIG.3B) through a range of orientations from a closed orientation (shown FIG.2B) where the first and second portions are positioned against one another (e.g. "clamshell" "closed " as described/would have been understood paragraph [0057]) to an open orientation (shown e.g. FIG.3B) where the first and second portions are angled away from one another, the relieved flexible hinge comprising a flexible hinge material (e.g. flexible materials described paragraph [0036]) having multiple vias (e.g. 232 "apertures" paragraph [0064]) formed therein that weaken the flexible hinge material to define at least one hinge axis (e.g. at least one axis described paragraph [0037]) along which the relieved flexible hinge is configured to flex (shown/indicated e.g. FIG.4C-FIG.4D) when the first and second portions are rotated through the range of orientations relative to one another (shown/indicated e.g. FIG.3B-FIG.4D).


the vias define multiple hinge axes (e.g. "multiple axes" paragraph [0037]).

Regarding claim 10 Russell-Clarke discloses:
the multiple hinge axes are parallel to one another (e.g. along parallel cut sections FIG.3B).

Regarding claim 11 Russell-Clarke discloses:
at least some of the multiple hinge axes are not parallel to one another (e.g. angle of apertures changes to change bending radius described paragraph [0045]).

Regarding claim 12 Russell-Clarke discloses:
the vias are all the same size (e.g. consistently sized apertures top row of 232 FIG.3B, formed of one row paragraph [0064]).

Regarding claim 13 Russell-Clarke discloses:
the vias that define an individual hinge axis are all the same size but are a different size from the vias that define another individual hinge axis (e.g. consistently sized apertures top row of 232 FIG.3B).

Regarding claim 14 Russell-Clarke discloses:
the vias that define an individual hinge axis are of differing sizes (e.g. set of longer apertures flanked by shorter apertures 232 2nd row down FIG.3B).

Regarding claim 15 Russell-Clarke discloses:
the vias that define an individual hinge axis are evenly spaced in the flexible hinge material along the hinge axis (e.g. consistent spacing between apertures 232 shown FIG.3B).

Regarding claim 16 Russell-Clarke discloses:
A device, comprising: 
a first portion and a second portion (e.g. upper and lower portions of 230 shown FIG.3B): and,
a relieved fabric (both glass and carbon fibers described paragraph [0043]) flexible hinge (e.g. 204 FIG.3B) rotatably securing the first and second portions (shown e.g. FIG.3B) through a range of orientations from a closed orientation (shown e.g. FIG.2B) where the first and second portions are positioned against one another (e.g. "clamshell" "closed " as described/would have been understood paragraph [0057]) to an open orientation where the first and second portions are angled away from one another (shown e.g. FIG.3B).

Regarding claim 17 Russell-Clarke discloses:
the relieved fabric flexible hinge comprises a fabric-resin composite material (as described e.g. paragraph [0043]).

Regarding claim 18 Russell-Clarke discloses:
the relieved fabric flexible hinge includes multiple vias (rows of apertures shown e.g. FIG.3B) arranged relative to a hinge axis (e.g. holes through layers 11, 12 FIG.5).

Regarding claim 19 Russell-Clarke discloses:
the relieved fabric flexible hinge defines a thickness (indicated e.g. FIG.3B), and wherein at least some of the vias pass through an entirety of the thickness (indicated e.g. FIG.3B).

Regarding claim 20 Russell-Clarke discloses:
the relieved fabric flexible hinge defines a thickness (indicated e.g. FIG.3B) and wherein at least some of the vias do not extend through an entirety of the thickness (described in detail forming "recesses" paragraph [0048]).

In addition Claim(s) 1-3, 4, 6, 8-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU et al. (US 2016/0231784).

Regarding claim 1 YU discloses:
A device, comprising: 
a first portion and a second portion (e.g. left and right 1102 FIGURE 11): and, 
a relieved flexible hinge (e.g. 1114, 1116 FIGURE 11) rotatably securing the first and second portions (shown e.g. FIGURE 11) through a range of orientations from a closed orientation (e.g. 180 degrees described paragraph [0073]) where the first and second portions are positioned against one another to an open orientation where the first and second portions are angled away from one another (as would be understood from described paragraph [0073, shown FIGURE 11), the relieved flexible hinge comprising a flexible hinge material (e.g. flexible materials described paragraph [0073]) that includes a hinge area interposed between wing areas 

Regarding claim 2 YU discloses:
the vias define multiple hinge axes (e.g. at least two shown FIGURE 11).

Regarding claim 3 YU discloses:
the multiple hinge axes are parallel to one another (shown/indicated e.g. FIGURE 11).

Regarding claim 4 YU discloses:
the multiple hinge axes define an origami shape (e.g. "origami-formed" paragraph [0072], shown e.g. FIGURE 9A).

Regarding claim 6 YU discloses:
the flexible hinge material comprises multiple layers of flexible material (e.g. "additional foldable polymer layers" paragraph [0073]).

Regarding claim 8 YU discloses:
A device, comprising: 

a relieved flexible hinge (e.g. 1114, 1116 FIGURE 11) rotatably securing the first and second portions (shown e.g. FIGURE 11) through a range of orientations from a closed orientation (e.g. 180 degrees described paragraph [0073]) where the first and second portions are positioned against one another to an open orientation where the first and second portions are angled away from one another (as would be understood from described paragraph [0073], shown FIGURE 11), the relieved flexible hinge comprising a flexible hinge material (e.g. flexible materials described paragraph [0073]) having multiple vias (e.g. "windows" paragraph [0065]) formed therein that weaken the flexible hinge material to define at least one hinge axis (e.g. as shown e.g. FIGURE 11) along which the relieved flexible hinge is configured to flex (shown/indicated e.g. FIGURE 11) when the first and second portions are rotated through the range of orientations relative to one another (shown/indicated FIGURE 11).

Regarding claim 9 YU discloses:
the vias define multiple hinge axes (e.g. plural axes shown FIGURE 9A, FIGURE 11).

Regarding claim 10 YU discloses:
the multiple hinge axes are parallel to one another (e.g. plural parallel axes shown FIGURE 9A, FIGURE 11).

Regarding claim 11 YU discloses:
at least some of the multiple hinge axes are not parallel to one another (e.g. at least two set of parallel axes that are not parallel to their neighbor axes shown FIGURE 9B).

Regarding claim 12 YU discloses:
the vias are all the same size (e.g. "10 μm×50 μm in size" paragraph [0065])).

Regarding claim 15 YU discloses:
the vias that define an individual hinge axis are evenly spaced in the flexible hinge material along the hinge axis (e.g. each "10 μm apart" paragraph [0065]).

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new grounds of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841